1                                                                            Judge Richard A. Jones
2

3

4

5
                              UNITED STATES DISTRICT COURT
6                            WESTERN DISTRICT OF WASHINGTON
7    UNITED STATES OF AMERICA,               )
8                                            )
                                             )           NO. CR19-035RAJ
9                                Plaintiff,  )
                v.                           )           ORDER ON DEFENDANT’S MOTION
10
                                             )           FOR LEAVE TO FILE DEFENDANT’S
11                                           )           SENTENCING MEMORANDUM AND
     NICHOLAS STARTZMAN,                     )           ACCOMPANYING EXHIBITS UNDER
12                                           )           SEAL
13                               Defendant. )
     _______________________________________ )
14
           THE COURT having considered Defendant Startzman’s Motion to File Sentencing
15
     Memorandum and Accompanying Exhibits Under Seal for referring to and citing documents
16
     which are not in the public domain, the Court makes the following findings:
17
           That based upon the reasons set forth in the motion to file under seal,
18         THE COURT ORDERS THAT Defendant Startzman’s Motion to Seal (Dkt. #235) is
19   GRANTED and that Defendant Startzman is hereby given leave to file his Sentencing
20   Memorandum and accompanying exhibits under seal.
21         DATED this 24th day of January, 2020.
22

23
                                                     A
24
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
25

26

27
     ORDER ON DEFENDANT’S MOTION TO SEAL - 1
28
